Citation Nr: 0300808	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  98-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a heart 
condition as secondary to the service-connected post-
traumatic deformity, dorsum of the nose.

2.  Entitlement to service connection for a lung condition 
as secondary to the service-connected post-traumatic 
deformity, dorsum of the nose.

3.  Entitlement to a compensensable rating for service-
connected post-traumatic deformity, dorsum of the nose.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The veteran had active military service from March 1954 to 
February 1957.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 RO rating decision.

On a VA Form 9 associated with the claims file in April 
1998, the veteran indicated in writing that he wanted to 
testify at the RO before a Board member.  There is no 
indication that the veteran has withdrawn this request.  
The RO should therefore schedule the veteran for a Board 
hearing at the RO. 

Accordingly, this case is REMANDED for the following:

Arrangements should be made to have the 
veteran scheduled for a hearing before 
a Member of the Board at the RO, in 
accordance with his request.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).


